       Case 2:01-cv-06049-MSG Document 216 Filed 01/22/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                          :
ROBERT WHARTON,                           :          CIVIL ACTION
                                          :
                  Petitioner,             :          No. 01-6049
                                          :
            v.                            :
                                          :
DONALD T. VAUGHN, et al.                  :
                                          :
                  Respondents.            :
_________________________________________ :

                                       ORDER

      AND NOW, this 22nd day of January, 2021, upon consideration of Petitioner’s “Motion

for Extension of Time to Submit Supplemental Expert Report” (ECF No. 215), it is hereby

ORDERED that the motion is GRANTED.



                                       BY THE COURT:



                                       /s/ Mitchell S. Goldberg
                                       MITCHELL S. GOLDBERG, J.




                                           1
